
	
		I
		112th CONGRESS
		1st Session
		H. R. 1053
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2011
			Mr. Matheson (for
			 himself and Mr. Bishop of Utah)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To clarify authority granted under the Act entitled
		  An Act to define the exterior boundary of the Uintah and Ouray Indian
		  Reservation in the State of Utah, and for other
		  purposes.
	
	
		1.Clarification of
			 authorityThe Act entitled
			 An Act to define the exterior boundary of the Uintah and Ouray Indian
			 Reservation in the State of Utah, and for other purposes, approved
			 March 11, 1948 (62 Stat. 72), as amended by the Act entitled An Act to
			 amend the Act extending the exterior boundary of the Uintah and Ouray Indian
			 Reservation in the State of Utah so as to authorize such State to exchange
			 certain mineral lands for other lands mineral in character approved
			 August 9, 1955, (69 Stat. 544), is further amended adding at the end the
			 following:
			
				5.In order to further clarify authorizations
				under this Act, the State of Utah is hereby authorized to relinquish for the
				benefit of the Ute Indian Tribe of the Uintah and Ouray Reservation school or
				other State-owned subsurface mineral lands located beneath the surface estate
				delineated in Public Law 440 (approved March 11, 1948) and south of the border
				between Grand County, Utah, and Uintah County, Utah, and select in lieu of such
				relinquished lands, on an acre-for-acre basis, any subsurface mineral lands of
				the United States located beneath the surface estate delineated in Public Law
				440 (approved March 11, 1948) and north of the border between Grand County,
				Utah, and Uintah County, Utah.
				.
		
